10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12454-QS Doc 452 Entered 02/12/19 10:06:46 Page 1 of 5

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122
E-Mail:bkfilings@s-mlaw.com

Attorneys for Debtors and Debtors In Possession

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re BK-S-18-12454-GS
DESERT LAND, LLC, Chapter 11

Debtor. (Jointly Administered with

 

BK-S-18-12456-GS, BK-S-18-12457-GS

In re and BK-S-18-12458-GS)

DESERT OASIS APARTMENTS, LLC,

 

 

Debtor.
I“ re NOTICE oF CoNFIDENTIAL SALES
DESERT oASIS INVESTMENTS, LLC, OFFERS AND RESPCNSE
Debtor.
In re
sKYvUE LAS vEGAS, LLC,
Debtor.

 

 

 

Desert Land, LLC (“Desert Land), Desert Oasis Apar'tments, LLC (“Desert Apartments”),
Desert Oasis Investments, LLC (“Desert Investments”), and Skque Las Vegas, LLC (“Skque”)
(collectively the “Desert Entities”), by and through their counsel, Schwartzer & McPherson Law Firm,
hereby file a Notice Of Sales Offers. Pursuant to the Order Re Serving And Filing New Sales Offers
Documents Under Seal [ECF 446], the offers, attached as Exhibits 1-4, are filed under seal and Will be
sent to opposing counsel and marked “Conf`ldential”.

/s/ Lenard E. Schwartzer

Lenard E. Schwartzer, Esq.

Schwartzer & McPherson Law F irm

2850 South Jones Blvd., Suite l

Las Vegas, NV 89146

Attorneys F or Debtors and Debtors In Possession

Notice of Sales Offers - l -

 

EXHIBIT 1
FILEI) UNDER SEAL

EXHIBIT 2
FILED UNDER SEAL

EXHIBIT 3
FILED UNDER SEAL

EXHIBIT 4
FILED UNDER SEAL

